TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00354-CV


Hyperion Holdings, Inc., 1987 Community Development Corporation
 and Continental Realty, Inc., Appellants

v.

The Texas Department of Housing & Community Affairs and Edwina Carrington, 
in her official capacity as Executive Director, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-05-001092, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants Hyperion Holdings, Inc., 1987 Community Development Corporation and
Continental Realty, Inc. have filed a motion to dismiss this appeal.  We grant the motion and dismiss
this appeal.


 

					G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellants' Motion
Filed:   September 6, 2006